FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                  March 15, 2010
                           FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                   Clerk of Court



    DARRELL ELLIS; LARRY
    CHANEY; ROY GENE
    EASTERWOOD; ARLEY LEE
    DUNCAN,

               Plaintiffs-Appellants,

    v.                                                  No. 09-6115
                                                 (D.C. No. 5:09-CV-00379-R)
    JAMES M. BROWN, SR., Oklahoma                       (W.D. Okla.)
    Pardon and Parole Board; CLINTON
    JOHNSON, Oklahoma Pardon and
    Parole Board; RICHARD DUGGER,
    Oklahoma Pardon and Parole Board;
    SUSAN B. LOVING, Oklahoma
    Pardon and Parole Board; LYNNELL
    HARKINS, Oklahoma Pardon and
    Parole Board; TERRY JENKS,
    Director, Oklahoma Pardon and Parole
    Board; BRET T. BURNS, District
    Attorney; DAVID W. PRATER,
    District Attorney; BRAD HENRY,
    Governor of Oklahoma,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *

*
       After examining appellants’ brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
                                                                        (continued...)
Before GORSUCH, Circuit Judge, and ANDERSON and BRORBY,
Senior Circuit Judges.



      Darrell Ellis, Larry Chaney, Roy Gene Easterwood, and Arley Lee Duncan

were convicted of murder in Oklahoma state court and sentenced to life

imprisonment. After they sought and were denied parole, they brought this suit

pro se, under 42 U.S.C. § 1983, alleging essentially two things: (1) the

defendants conspired to deprive them of their constitutional rights in the parole

process, and (2) Oklahoma’s parole procedures violate the federal Due Process

and Ex Post Facto Clauses. 1 The district court dismissed the suit and the

plaintiffs, now proceeding through counsel, brought this appeal.

      Reviewing the dismissal of the conspiracy claims de novo, we affirm for

substantially the reasons given by the magistrate judge and district court. Even

affording the complaint as liberal a reading as possible, we discern no reversible

error in the district court’s disposition and see nothing we might usefully add to

what that court and the magistrate have already said.




*
 (...continued)
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
  Mr. Easterwood also alleged that the Governor of Oklahoma violated mandatory
parole procedures in denying him parole after the Parole Board recommended his
release. This claim, however, “is not cognizable under § 1983.” Reed v.
McKune, 298 F.3d 946, 953 (10th Cir. 2002).

                                        -2-
      As to the plaintiffs’ challenge to Oklahoma’s parole procedures, the

magistrate judge recommended dismissal on the basis of issue preclusion.

We review de novo the district court’s legal conclusions on the applicability of

the preclusion doctrine. Valley View Angus Ranch, Inc. v. Duke Energy Field

Servs., Inc., 497 F.3d 1096, 1100 (10th Cir. 2007). In doing so, we discern no

error with respect to Mr. Ellis, Mr. Chaney, and Mr. Duncan. All three of these

plaintiffs brought and lost identical challenges in prior suits. See Ellis v. Brown,

No. 103,217 (Okla. Crim. App. July 5, 2006) (unpublished); Ellis v. Brown,

No. CIV-06-1156-R, 2007 WL 28273 (W.D. Okla. Jan. 3, 2007) (unpublished),

aff’d, 237 F. App’x 327 (10th Cir. 2007). Issue preclusion thus prevents them

from trying their hand again in a new suit. At least as far as we can tell, however,

it does not appear that Mr. Easterwood was a party to the prior proceedings, and

so he may not be subject to issue preclusion. This is not to say that his claims are

meritorious. But it is to say that, from the record before us at this time, we

cannot discern a basis for holding his challenges to Oklahoma’s parole procedures

barred by the doctrine of issue preclusion.

      In light of this, then, we affirm all of the district court’s disposition with

one minor exception, vacating its holding that Mr. Easterwood’s challenges to

Oklahoma’s parole procedures are barred by the doctrine of issue preclusion




                                          -3-
and remanding this case for further proceedings consistent with this order and

judgment.

                                      Entered for the Court



                                      Neil M. Gorsuch
                                      Circuit Judge




                                        -4-